Case 5:21-cv-04067-JFL Document 1-1 Filed 09/13/21 Page 1 of 3


     EXHIBIT A
        Case 5:21-cv-04067-JFL Document 1-1 Filed 09/13/21 Page 2 of 3



 FELLERMAN & CIARIMBOLI LAW, P.C.                              Gregory F. Fellerman, Esquire
 Kirby Park Commons
                                                                Filed Attorney
                                                                        and Attested
                                                                                 I.D. #81568
                                                                                            by the
 183 Market Street                                             Office ofgef@fclawpc.com
                                                                             Judicial Records
 Suite 200                                                         21 JUN
                                                                   22 APR 2021 10:20
                                                                               03:01 am
                                                                                     pm
 Kingston, PA 18704                                            Edward J. R. S.
                                                                             SCHREIBER
                                                                                 RICE
                                                                         Ciarimboli, Esquire
 (570) 714-4878                                                        Attorney I.D. #85904
 (570) 714-7255 (Fax)                                                     ejc@fclawpc.com
 www.fclawpc.com
                                                               Harry P. McGrath, Jr, Esquire
                                                                      Attorney I.D. #313332
                                                                    hmcgrath@fclawpc.com




 VICTOR HUGO SILVESTRE GARCIA            :    IN THE COURT OF COMMON PLEAS
 1264 Vera Ave                           :        OFPHILADELPHIA COUNTY
 Brownsville, TX 78521                   :
                       PLAINTIFF         :            CIVIL ACTION –LAW
                 Vs.                     :
                                         :          JURY TRIAL DEMANDED
 S&F Logistics, LLC                      :
 16360 Industrial Drive                  :               NO: 210401795
 Milford, VA 22514                       :
                                         :
                                         :
                          DEFENDANTS


                        PRAECIPE FOR WRIT OF SUMMONS

To the Prothonotary:

      Issue summons in civil action – law in the above case.

      The Writ of Summons shall be issued and forwarded to Attorney/Sheriff.




                                              EDWARD J. CIARIMBOLI, ESQUIRE
                                              Attorney I.D. 85904
                                              Fellerman & Ciarimboli Law, P.C.
                                              183 Market Street, Suite 200
                                              Kingston, PA 18704
                                              (570) 718-1444
Date: April 21, 2021



                                                                                   Case ID: 210401795
        Case 5:21-cv-04067-JFL Document 1-1 Filed 09/13/21 Page 3 of 3




FELLERMAN & CIARIMBOLI LAW, P.C.                           Gregory F. Fellerman, Esquire
Kirby Park Commons                                                  Attorney I.D. #81568
183 Market Street                                                      gef@fclawpc.com
Suite 200
Kingston, PA 18704                                          Edward J. Ciarimboli, Esquire
(570) 714-4878                                                      Attorney I.D. #85904
(570) 714-7255 (Fax)                                                   ejc@fclawpc.com
www.fclawpc.com
                                                            Harry P. McGrath, Jr, Esquire
                                                                   Attorney I.D. #313332
                                                                 hmcgrath@fclawpc.com




VICTOR HUGO SILVESTRE GARCIA           :    IN THE COURT OF COMMON PLEAS
1264 Vera Ave                          :        OFPHILADELPHIA COUNTY
Brownsville, TX 78521                  :
                      PLAINTIFF        :             CIVIL ACTION –LAW
                Vs.                    :
                                       :         JURY TRIAL DEMANDED
S&F Logistics, LLC                     :
16360 Industrial Drive                 :               NO: 210401795
Milford, VA 22514                      :
                                       :
                                       :
                         DEFENDANTS


                       WRIT OF SUMMONS IN CIVIL ACTION

To:   S&F LOGISTICS, LLC

      YOU ARE NOTIFIED THAT THE ABOVE-NAMED PLAINTIFF(S) HAS/HAVE
COMMENCED AN ACTION AGAINST YOU RELATED TO A MOTOR VEHICLE
COLLISION THAT OCCURRED IN THE COMMONWEALTH OF PENNSYLVANIA ON
August 12, 2019.


Date: April 21, 2021
                                            Prothonotary

                                      By:
                                            Deputy


                                                                           210401795
                                                                        21 JUN
                                                                        22 APR 2021 10:20
                                                                                     03:01 am
                                                                                           pm
                                                                               S. RICE
                                                                               R. SCHREIBER




                                                                                Case ID: 210401795
